Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 1 of 6

r'_"r'_ ¥'_""`-
l .

UNITED sTATES DISTR_ICT coURT _ , __ s . ..
soUTHERNDISTRJCTOFNEWYQRK y . i_ ,_

 

 

HILLARYJOHNSON § - " '
Piainriff § l § C § 7
: Civ. A n .
-against- :
1 f n
: COMFPLAINT~' i--I".`M? P__.o imm
MAGNOLIA PICTURES LLC, ; " “' '--TTI
3 FACES FILMS LLC, MoTTo PICTURES, : Jury Trial Demanded
cNN FILMS, a division of TURNER :
BROADCASTING SYS-TEMS, lNC.

Dcfendants.

 

I-Iillary Johnson (“Plaintifi”) makes this complaint against Magnolia Pictures LLC, 3
Faces Films LLC, Motto Pictures and CNN Fi}ms (collectiveiy “Dei`endants”) as follows:
PART[ES

1. Plaintiff Hj]]ary Johnson is an individual residing at 31 Putnam Road, I-Iyde Park, NY.
1253 8.

2. Dcfendant Magno!ia Pictures LLC is a limited liability company organized under the
laws of the State of Delaware with offices at 49 West 27th Street, 7"' Floor, New York, NY
10001.

3. Defendant 3 Faces Films LLC is a limited liability company organized under the laws
of the State of New York with offices at 119 Payson Avenuc, Apt. 6C, New York, NY 10034-
2717.

4. Defendant Motto Pictures, Inc. is a corporation organized under the laws of the State
of New York with offices at 68 Jay Street, Suite 319, Brooklyn, NY 11201.

5. Defendant CNN Fi]ms is a division of Cable News Network and 'I`urner Broadcasting

Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 2 of 6

Systems, Inc., a corporation organized under the laws of the state of Georgia, with a business
address at One CNN Center, 100 International Blvd., Atlanta, GA 30303-2762.

NATURE OF T}`:IE CASE

 

6. This action arises out of the unauthorized use by the Defendants of numerous
audiotape recordings of interviews conducted by Plaintiti` of Gilda Radner in the late 1980 (the
“Taped Interviews”) in the recently released motion picture film entitled Love, Gilda.

J'URISDICTION AN]) VENUE

’?. This is a civil action seeking injunctive relief for the inhingement of unregistered

copyrighted works arising under the copyright laws of the United States, 17 U.S.C. § 101 et seq.

8. This Court hasjurisdiction under 17 U.S.C. §101 et seq., 28 U.S.C. § l33l,

and 28 U.S.C. § 1338(a), as confirmed by the U.S. Suprcme Court in Reed Elsevier lnc. v.

 

Muchnicl£,- 559 U.S. 154 (2010) and its progeny.

9. This Court has personal jurisdiction over the Defendants and venue in this
District is proper under 28 U.S.C. § 1391(b) and 28 U.S.C. § l400(a) in that the Defendants
conduct business in this District and many of the acts of infringement complained of herein
occurred in this District.

FACTUAL BACKGROUND

10. Starting in the spring of 1987, PlaintiH conducted numerous interviews of Gilda
Radner in an effort to assist Ms. Radner- write her autobiography, It’s Always Something (the
“Taped Interviews”). The story behind Plaintiti’s interviews of Radner are recounted in a
Rolling Stone article authored by Plaintift`, a copy of which is attached hereto as Exhibit l.

11. Pla.intill`, a professional joumalist, invested significant time and effort creating

Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 3 of 6

questions for the Taped Interviews and her creativity and skill as an interviewer resulted in
material that contributed to the commercial success of Radne'r’s book.

12. In view of Plaintift`*s significant contributions to the Taped Interviews and the intent
of Plaintiti` and Radner to jointly work together to generate content for Radner’s book, Pla.intift` is
at least a co»owner of the copyrights in and to the Taped lnterviews as well as any excerpts or
other derivative works making use thereof (“Derivative Works”).

13. In or about the fall of 201 6, the Produeer of Love, Gilda, Lisa D’apolito, contacted
Plaintiff to say she had come across the Taped Interviews in Ratner’s brother’s attic. D’apolito
Was very excited about them and wanted to do an interview with Plaintiff. PlaintiH asked for a
modest sum of money and told D’apolito she would spend as much time with her as she needed,
but Plaintitt` never heard from D’apolito or anyone else connected with Love, Gilda again

14. ln or about August of 2018, Plaint:iff saw a synopsis and trailer for Love, Gilda
released by the Defendant_s on the Internet. The synopsis and trailer make reference to “recently
discovered audiotapes” that “open up a unique window” into Radner “whose greatest role was
sharing her story.” Copies of the synopsis and trailer are attached hereto as Exbibit 2.

15. Based on the synopsis and trailer and tile call from D’apolito, it is evident that the
“reeently discovered audiotapes” were used in the film and that the “recently discovered
audiotapes” referenced in the synopsis and trailer for Love, Gilda are Plaintift" s Taped
Interviews of Radner.

16. 011 August 10, 2018, counsel for Plaintiff wrote to Defendant Magnolia Films
notifying them of Plaintift"s ownership interest in the Taped Interviews and demanding that
Plaintiff “receive appropriate credit in Love G:'lda” and “be fairly and reasonably compensated

for her undeniable contribution to the tilm.” A copy of the letter is attached hereto as Exhibit 3.

Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 4 of 6

17. On September 4, 2018, counsel for Defendant 3 Faees films LLC responded refusing
to provide credit or reasonable compensation

18. On September 21 , 2018, Love, Gilda was released by the Defendants and significant
use was made of excerpts from the Taped lnterviews without any credit or compensation to
Plainti&`.

FIRST CAUSE OF ACTION
INJUNCTIVE REL]EF

(Ali Defendants)

19. Paragraphs l through 18 of this Complaint are re~alleged and restated as if fully set
forth herein.

20. Plaintiiif is the rightful co-owner of the Taped Interviews and Derivative
Works created therefrom

2]. Plaintiff is unable to register her copyrights in the Taped Interviews and
Derivative Wori<s because the Defendants are in possession of them and have denied Plaintiff
access.

22. Plaintiif’s inability to access the Taped Interviews and Derivative Works is
causing and will continue to cause her irreparable harm by preventing her ii‘om suing for
copyright infringement

23. Plaint:iff lacks an adequate remedy at law because she is not in possession of the
Taped lnterviews and Derivative Works and is, therefore, unable to register her copyrights and
prevent future infringement, which future infringement cannot be fully compensated or measured
in money.

24. Defendants will not suffer any harm from the entry of an injunction requiring that

Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 5 of 6

they give PlaintiH`s access to the Taped Interviews and Derivativ_e Worlcs to enable Plaintiffto
register her copyrights

25. The public interest favors the protection of copyrights and therefore favors entry of a
permanent injunction in favor of Plaintiff to prevent ongoing infringement

26. Plaintiii" respectfully ask the Court to inter a permanent injunction
ordering Defendants to provide her access to the Taped Interviews and Derivative Works.

SECOND CAUSE OF ACTION
COPYRIGHT INFRINGEMENT

27. Plaintiff incorporates herein by this reference each and every allegation
contained in each paragraph above.

28. Plaintiff is, and at all relevant times has been, the co-owuer of the exclusive rights
under United States Copyright Act of the unregistered copyrighted works identified herein.

29. Among the exclusive rights granted to Plaintiff under the Copyright Act is the
exclusive right to reproduce and license others to reproduce all or portions of her contribution to
the Taped Interviews, make excerpts and other derivative works and use them in commercial
iilms.

29. Defendants, without the permission or consent of Plaintitf, made or caused
to be made reproductions of all or significant portions of the Taped Interviews and used them in
Love, Gilda, which is currently in movie theaters

20. Defendants’ actions constitute infringement of Plaintift"s exclusive rights under
the Copyright Act.

21. Plaintiff is informed and believes that the foregoing acts of infringement have

been willful and intentional, with disregard and indifference to the rights of Plaintiii`.

Case 7:18-cV-09337-VB Document 1 Filed 10/12/18 Page 6 of 6

22. As a result of Defendants’ infringement of Plaintiff‘s copyrights and exclusive
rights under copyright, Plaintiff is entitled to damages pursuant to 17 U.S.C. § 504 and her
attorneys1 fees and costs pursuant to 17 U.S.C. § 505, and a permanent injunction from the Court
requiring the defendants to provide her with an appropriate credit for her contribution to the fi]m.

WHEREFORE, for the foregoing reasons, Plaint:iif respectfully requests that this Court
enter judgment in their favor:

a. Granting a permanent injunction requiring Defendants to give Plaintiff access to all of

the Taped Interviews and Derivative Works so she can register her copyrights;

b. Granting a permanent injunction ordering Defendants to provide appropriate credit to

Plaintiff in Love, Gilda;

c. Awarding Plainti&` damages for willful copyright infringement in an amount to be

proven at trial;

d. Awarding Plaintiff her attorneys’ fees and costs; and

e. Providing a]l other relief in law and in equity that this Court deems just and proper.

JURY TRIAL_DEMANDED
Plaintiffs demand a trial by jury on all issues triable by jury.
Dated: October 12, 2018 Respectfully submitted,

KA'I`HERINE DAN`IELS LLC

ElCat fine j. €Dan.ie[s .
». `L /

Katherine J. Danie_ls
KATHERINE DANIELS LLC

60 June Road, Suite 202

North Salem, NY 10560
914-886-8198
kdaniels@l<atherinedanielsllc.com

 

Counsel'for Plainnj@.”s

